IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joseph Jaskulski,                               :
                      Petitioner                :
                                                :
               v.                               :
                                                :
Weis Markets Inc. (Workers’                     :
Compensation Appeal Board),                     :   No. 797 C.D. 2021
                  Respondent                    :   Submitted: February 11, 2022


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: April 13, 2022

               Joseph Jaskulski (Claimant) petitions this Court for review of the
Workers’ Compensation (WC) Appeal Board’s (Board) June 30, 2021 order
affirming Workers’ Compensation Judge (WCJ) Brian Hemak’s (Hemak) decision
that granted Weis Markets, Inc.’s (Employer) Petition to Modify WC Benefits
(Modification Petition). Claimant presents two issues for this Court’s review: (1)
whether Act 1111 can be constitutionally applied to workers whose injuries occurred
before October 24, 2018, Act 111’s effective date; and (2) whether Act 111 contains



       1
          Act of October 24, 2018, P.L. 714, No. 111 (Act 111). Act 111 repealed the
unconstitutional Impairment Rating Evaluation (IRE) provision and replaced it with a new IRE
provision, Section 306(a.3) of the WC Act, Act of June 2, 1915, P.L. 736, as amended, added by
Section 1 of Act 111, 77 P.S. § 511.3, that was virtually identical and effective immediately. Act
111 specifically incorporated and adopted the use of the American Medical Association’s “Guides
to the Evaluation of Permanent Impairment,” 6th edition (second printing April 2009), for
performing IREs.
sufficiently specific language to make the law retroactive. After review, this Court
affirms.
              On June 23, 2017, Claimant sustained a compensable work-related
injury.    On February 20, 2020, WCJ Jeffrey Majikas denied and dismissed
Employer’s Termination and Suspension Petitions and granted Claimant’s Petition
to Review Compensation Benefits (Review Petition), thereby amending the injury
description to include a left knee medial meniscus tear, an aggravation of preexisting
osteoarthritis resulting in a partial left knee replacement, a right knee sprain and
strain, an aggravation of preexisting osteoarthritis in the right knee, a strain or tear
of the lower back area, disc herniations at L1-2 and L5-S1, an aggravation of
preexisting degenerative disc disease, a lumbar radiculopathy, and lumbar
myofascial pain.
              On March 18, 2020, Employer filed the Modification Petition to modify
Claimant’s WC benefits as of February 6, 2020, based upon an Impairment Rating
Evaluation (IRE) by Lucian Bednarz, M.D. (Dr. Bednarz), wherein Dr. Bednarz
found that Claimant had a 17% whole body impairment. WCJ Hemak conducted
hearings on April 23 and July 28, 2020. On November 2, 2020, WCJ Hemak granted
Employer’s Modification Petition and reduced Claimant’s WC benefits to partial
disability status as of February 6, 2020. Claimant appealed to the Board. On June
30, 2021, the Board affirmed WCJ Hemak’s decision. Claimant appealed to this
Court.2




       2
         “Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed, or whether constitutional rights
were violated.” Pierson v. Workers’ Comp. Appeal Bd. (Consol Pa. Coal Co. LLC), 252 A.3d
1169, 1172 n.3 (Pa. Cmwlth.), appeal denied, 261 A.3d 378 (Pa. 2021).
                                               2
              Initially, Act 111 replaced former Section 306(a.2) of the WC Act
(Act)3 with Section 306(a.3) of the Act, which declares, in pertinent part:

              (1) When an employe has received total disability
              compensation . . . for a period of [104] weeks, unless
              otherwise agreed to, the employe shall be required to
              submit to a medical examination which shall be
              requested by the insurer within [60] days upon the
              expiration of the [104] weeks to determine the degree
              of impairment due to the compensable injury, if any.
              The degree of impairment shall be determined based upon
              an evaluation by a physician . . . pursuant to the [American
              Medical Association (AMA) ‘Guides,’] 6th edition
              (second printing April 2009).
              (2) If such determination results in an impairment
              rating that meets a threshold impairment rating that is
              equal to or greater than [35%] impairment under the
              [AMA ‘Guides,’] 6th edition (second printing April
              2009), the employe shall be presumed to be totally
              disabled and shall continue to receive total disability
              compensation benefits . . . . If such determination
              results in an impairment rating less than [35%]
              impairment under the [AMA ‘Guides,’] 6th edition
              (second printing April 2009), the employe shall then
              receive partial disability benefits . . . : Provided,
              however, That no reduction shall be made until [60] days’
              notice of modification is given.
              (3) Unless otherwise adjudicated or agreed to based upon
              a determination of earning power . . . , the amount of
              compensation shall not be affected as a result of the
              change in disability status and shall remain the same. An
              insurer or employe may, at any time prior to or during the
              [500]-week period of partial disability, show that the
              employe’s earning power has changed.
              (4) An employe may appeal the change to partial disability
              at any time during the [500]-week period of partial
              disability[:] Provided, That there is a determination that

       3
         Section 306(a.2) of the Act, formerly 77 P.S. § 511.2, was repealed by Act 111, and
replaced by Section 306(a.3) of the Act.


                                             3
            the employe meets the threshold impairment rating that is
            equal to or greater than [35%] impairment under the
            [AMA ‘Guides,’] 6th edition (second printing April 2009).
            (5) Total disability shall continue until it is adjudicated or
            agreed . . . that total disability has ceased or the employe’s
            condition improves to an impairment rating that is less
            than [35%] of the degree of impairment defined under the
            [AMA ‘Guides,’] 6th edition (second printing April 2009).
            (6) Upon request of the insurer, the employe shall submit
            to an [IRE] in accordance with the provisions of [S]ection
            314 [of the Act] to determine the status of impairment:
            Provided, however, That for purposes of this clause, the
            employe shall not be required to submit to more than [2]
            [IREs] under this clause during a [12]-month period.
            (7) In no event shall the total number of weeks of partial
            disability exceed [500] weeks for any injury or recurrence
            thereof, regardless of the changes in status in disability
            that may occur. In no event shall the total number of
            weeks of total disability exceed [104] weeks for any
            employe who does not meet a threshold impairment rating
            that is equal to or greater than [35%] impairment under the
            [AMA ‘Guides,’] 6th edition ([second printing April
            2009]), for any injury or recurrence thereof.

77 P.S. § 511.3 (emphasis added).
            Section 3 of Act 111 further provides, in relevant part:

            (1) For the purposes of determining whether an employee
            shall submit to a medical examination to determine the
            degree of impairment and whether an employee has
            received total disability compensation for the period of
            104 weeks under [S]ection 306(a.3)(1) of the [A]ct, an
            insurer shall be given credit for weeks of total disability
            compensation paid prior to the effective date of this
            paragraph. This section shall not be construed to alter
            the requirements of [S]ection 306(a.3) of the [A]ct.
            (2) For the purposes of determining the total number of
            weeks of partial disability compensation payable under
            [S]ection 306(a.3)(7) of the [A]ct, an insurer shall be
            given credit for weeks of partial disability


                                          4
              compensation paid prior to the effective date of this
              paragraph.

Act 111, § 3(1), (2) (emphasis added).
              Claimant first argues that Act 111 cannot be constitutionally applied to
workers whose injuries occurred before October 24, 2018, Act 111’s effective date,
because the Pennsylvania Supreme Court declared in Protz v. Workers’
Compensation Appeal Board (Derry Area School District), 161 A.3d 827 (Pa. 2017)
(Protz II), that former Section 306(a)(2) of the Act is unconstitutional. However,
this Court rejected a similar argument in Whitfield v. Workers’ Compensation Appeal
Board (Tenet Health System Hahnemann LLC), 188 A.3d 599 (Pa. Cmwlth. 2018),4
wherein the claimant argued that pursuant to Protz II, she was entitled to have her
total disability status reinstated as of the time of her unconstitutional IRE. The
Whitfield Court explained:

              Simply because Protz II is being applied to a case that
              arose from a work injury and a change in disability status
              that predates it does not mean it operates retroactively.
              Warren v. Folk, 886 A.2d 305, 308 (Pa. Super. 2005). It
              would be retroactive if it related back and gave a prior
              transaction a legal effect different from that which it had
              under the law in effect at the time. Id. This decision does
              not alter [the c]laimant’s past status. Rather, it gives
              effect to the [c]laimant’s status as it existed at the time [he]
              filed [his] reinstatement petition, which was filed within
              the statutory timeframe for filing such petitions.

Whitfield, 188 A.3d at 617. “Act 111 simply provide[s] employers with the means
to change a claimant’s disability status from total to partial by providing the requisite
medical evidence that the claimant has a whole body impairment of less than 35%,
after receiving 104 weeks of [temporary total disability] benefits.” Pierson v.



       4
        Whitfield was decided on June 6, 2018. The Whitfield Court held that the proper date for
modification based on an unconstitutional IRE is the date the reinstatement petition is filed.
                                               5
Workers’ Comp. Appeal Bd. (Consol Pa. Coal Co. LLC), 252 A.3d 1169, 1179 (Pa.
Cmwlth.), appeal denied, 261 A.3d 378 (Pa. 2021).
                  Claimant further contends that Act 111’s retroactive application
violates article I, section 11 of the Pennsylvania Constitution, known as the
Remedies Clause.5 Specifically, Claimant asserts that applying Act 111 in that
manner deprives him of his vested right to ongoing WC benefits.
                  However, the Pennsylvania Supreme Court

                  limited the scope of the protection to vested rights: ‘It must
                  be something more than a mere expectation, based upon
                  an anticipated continuance of existing law. It must have
                  become a title, legal or equitable, to the present or future
                  enforcement of a demand, or a legal exemption from a
                  demand made by another.’

Konidaris v. Portnoff Law Assocs., Ltd., 953 A.2d 1231, 1242 (Pa. 2008) (quoting
Lewis v. Pa. R.R. Co., 69 A. 821, 823 (Pa. 1908)).
                  Section 413(a) of the Act provides that “[a] [WCJ] . . . may, at any time,
modify, reinstate, suspend, or terminate [WC benefits] . . . upon petition filed by
either party . . . , upon proof that the disability of an injured employe has increased,
decreased, recurred, or has temporarily or finally ceased . . . [;]” thus, there are no
vested rights in WC benefits. 77 P.S. § 772; see also Whitfield. Because Claimant
does not have a vested right in WC benefits, the Remedies Clause does not apply.




        5
            Article I, section 11 of the Pennsylvania Constitution declares:
                  All courts shall be open; and every man for an injury done him in
                  his lands, goods, person or reputation shall have remedy by due
                  course of law, and right and justice administered without sale, denial
                  or delay. Suits may be brought against the Commonwealth in such
                  manner, in such courts and in such cases as the Legislature may by
                  law direct.
Pa. Const. art. I, § 11.
                                                    6
             Claimant next asserts that Act 111 does not contain sufficiently specific
language to make the law retroactive.          In Rose Corporation v. Workers’
Compensation Appeal Board (Espada), 238 A.3d 551 (Pa. Cmwlth. 2020), this Court
explained:

             The plain language of Section 3 [of Act 111] establishes a
             mechanism by which employers/insurers may receive
             credit for weeks of compensation previously paid. First,
             Section 3(1) [of Act 111] provides that an
             employer/insurer ‘shall be given credit for weeks of total
             disability compensation paid prior to the effective date of
             this paragraph’ for purposes of determining whether the
             104 weeks of total disability had been paid. This 104
             weeks is important because, under both the former and
             current IRE provisions, a claimant need not attend an IRE
             until after the claimant receives 104 weeks of total
             compensation . . . . Therefore, pursuant to Section 3(1) [of
             Act 111], an employer/insurer will receive credit towards
             this 104 weeks for any weeks of total disability benefits
             that were previously paid prior to Act 111’s enactment.
             Second, an employer/insurer will be given credit for any
             weeks of partial disability compensation paid prior to
             enactment of Act 111 “for the purposes of determining the
             total number of weeks of partial disability compensation
             payable under Section 306(a.3)(7) of the Act.” In short,
             any week of partial disability previously paid will count
             towards the 500-week cap on such benefits.
             Accordingly, Section 3 of Act 111 does not evidence clear
             legislative intent that the entirety of Act 111 should be
             given retroactive effect. Instead, it appears the General
             Assembly intended that employers and insurers that relied
             upon former Section 306(a.2) [of the Act] to their
             detriment by not pursuing other methods of a modification
             should not bear the entire burden of the provision being
             declared unconstitutional. Through the use of very careful
             and specific language, the General Assembly provided
             employers/insurers with credit for the weeks of
             compensation, whether total or partial in nature,
             previously paid. However, for the benefit of claimants, the
             General Assembly also specifically reduced the
             impairment rating necessary for a claimant’s status to be

                                          7
               changed from 49% or lower to 34% or lower, making it
               more difficult for employers to change total disability
               status to partial disability status. That the General
               Assembly used specific language to give retroactive effect
               to these carefully selected individual provisions does not
               make the entirety of Act 111 retroactive as the amendment
               lacks clear language to that effect.

Rose Corp., 238 A.3d at 561-62 (citations and footnote omitted).

               While it is true that Section 306(a.3) [of the Act]
               essentially reenacted the IRE provisions, importantly,
               Section 306(a.3) [of the Act] did not take effect until it
               was enacted on October 24, 2018. Therefore, until that
               time, [an e]mployer could not utilize an IRE to change
               [a c]laimant’s disability status, even if the IRE otherwise
               complied with the later enacted requirements of Section
               306(a.3)(1) [of the Act,] because no law permitted
               [an e]mployer to utilize an IRE process until Act 111 was
               enacted. There is no provision in Act 111 which
               specifically or implicitly provides for an IRE performed
               prior to Section 306(a.3) [of the Act]’s enactment to be
               validated afterward. Arguably, this would undermine the
               invalidation of IREs by the [Pennsylvania] Supreme Court
               in Protz II, whereas the approach set forth herein gives
               effect to the statutory language while upholding the
               legislative balance of claimants’ and employers’/insurers’
               interests in light of Protz II and Act 111.

Rose Corp., 238 A.3d at 563-64 (footnote omitted). “[A]s [this Court] made clear
in Rose Corporation, the 104-week and credit provisions of Act 111 were explicitly
given retroactive effect by the clear language used by the General Assembly.”
Pierson, 252 A.3d at 1180; see also Hender-Moody v. Am. Heritage Fed. Credit
Union (Workers’ Comp. Appeal Bd.) (Pa. Cmwlth. No. 166 C.D. 2021, filed Feb.
15, 2022)6 (“Because our analysis in Pierson is directly applicable and controlling
here, we reject [the c]laimant’s constitutional challenges to Act 111.”).


       6
         Unreported decisions of this Court issued after January 15, 2008, may be cited as
persuasive authority pursuant to Section 414(a) of this Court’s Internal Operating Procedures. 210
Pa. Code § 69.414(a).
                                                8
For all of the above reasons, the Board’s order is affirmed.


                          _________________________________
                          ANNE E. COVEY, Judge




                            9
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joseph Jaskulski,                      :
                    Petitioner         :
                                       :
            v.                         :
                                       :
Weis Markets Inc. (Workers’            :
Compensation Appeal Board),            :   No. 797 C.D. 2021
                  Respondent           :


                                   ORDER

            AND NOW, this 13th day of April, 2022, the Workers’ Compensation
Appeal Board’s June 30, 2021 order is affirmed.



                                     _________________________________
                                     ANNE E. COVEY, Judge